DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Applicant’s response filed on September 23, 2022 is acknowledged. Accordingly claims 1-5 and 7 remain pending and have been examined.

Response to Arguments
Applicant's arguments filed September 23, 2022 have been fully considered but they are not persuasive. 
With respect to independent claim 1, Applicant argues that Berringer does not teach or disclose the limitation: “creating at the web infrastructure a plurality of execution packages, each execution package comprising a subset of the plurality of signature documents based on a specific signatory” and “transmitting plurality of execution package from the web infrastructure via a network for execution by the specific signatory” because paragraph 0044 teaches or deals with what occurs after all the digital signatures have been obtained and inserted whereas the two limitations deal with what occurs before the signatures are created.
In response, Examiner respectfully disagrees and submits that Berringer does teach or disclose the  limitation: “creating at the web infrastructure a plurality of execution packages, each execution package comprising a subset of the plurality of signature documents based on a specific signatory” and “transmitting plurality of execution package from the web infrastructure via a network for execution by the specific signatory.” This is because with respect to “creating at the web infrastructure a plurality of execution packages, each execution package comprising a subset of the plurality of signature documents based on a specific signatory” Berringer at paragraph [0012] teach or disclose that “When an electronic document is created, either from a template or as a new document, a signature block is included for each person that will digitally sign the document. The allotted signature blocks may include notary signature blocks, recorder signature blocks, and other signature blocks as needed. Alternatively, each signature block is generated as necessary and appended to the document as the document is digitally signed.”  
With respect “transmitting plurality of execution package from the web infrastructure via a network for execution by the specific signatory” Berringer at paragraph 0045 teach or disclose that “After the content has been entered, the document is digitally signed (252) by one or more persons who are indicated in or on the electronic document. Signature blocks are usually added to the electronic document for each signer just before they digitally sign the electronic document.” From the above, it is discernable that the signers are not clogged on one computer waiting for their respective turns to sign the document. The documents are routed or transmitted to each specific signer for digitally signing the documents. These are events that occur before the signatures are created and signed by each signer and based on the above the claim limitation is met and the rejection should be maintained. However, even if for sake of argument that Berringer does not transmit the documents to the signor, then Eliezer clearly transmits the documents to the signor. See for example paragraph [0008], which discloses that “Further, the communication interface may be configured to transmit the document to the signor electronic device based on the first confirmation. Additionally, the signor electronic device may be configured to present the document to the signor and receive an electronic signature from the signor.”
Applicant further argues that Berringer does not teach transaction engagement that has “a plurality of transaction documents requiring signatures” rather Berringer teach a single electronic document 200.
In response Examiner respectfully disagrees and submits that Berringer at 0089 and 0095 described the electronic document as a package or group of multiple electronic documents encompassing the claimed plurality of documents requiring signatures. A package of electronic documents cannot be a single document as Applicant appears to argue. Accordingly, the claim limitation is met and the rejection should be maintained.
With respect to independent claim 5, Applicant argues that recite similar features as independent claim 1with respect to least the “transaction engagement” and therefore allowable for same reasons as in claim 1
In response Examiner respectfully disagrees and incorporates by reference the preceding paragraphs with respect to claim1 and further assert that independent claim 5 is not allowable for the same reasons claim 1 is not allowable and the rejection should be maintained.
With respect to dependent claims 2-4 and 7, Applicant argues that these claims are allowable by virtue of their dependency or for their own individually recited features contained therein.
In response Examiner respectfully disagrees and submits that these claims are neither allowable by virtue of the dependency from their respective base claims nor for the individually recited features contained therein.
In view of the above, it is Examiner position that claims 1-5 and 7 are not patentable over the references of record and the rejection should be maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (“Berringer”) U.S. Patent Application Publication No. 2004/0181756 A1 in view of Eliezer U.S. Patent Application Publication No. 2019/0036707 A1 and/or in view of Kumar U.S. Patent Application Publication No. 2017/0344245 A1.

As per claims 1 and 5, Berringer discloses a computerized method for managing virtual signatures and electronic documents, the method comprising:
receiving a transaction engagements at a web infrastructure, the transaction engagements having a plurality of documents requiring a signature (0050, which discloses “The electronic document 200 passes through various states as it is created or generated. The document is in a signable state when all necessary information or content as described above is present in the electronic document 200.”; 0089; 0097, which discloses package of electronic documents);
generating at the web infrastructure a plurality of  signature documents corresponding to the plurality of transaction documents of the transaction engagement, the plurality of signature documents being based at least in part on a signatories of the plurality of transaction documents and signing authority of the signatories of the plurality of transaction documents, each signature document of the plurality of signature documents including at least one signature page, each signature page of the plurality of signature pages corresponding to at least one transaction document of the plurality of transaction documents (0043, which discloses that “After the content has been entered, the document is digitally signed (252) by one or more persons who are indicated in or on the electronic document. Signature blocks are usually added to the electronic document for each signer just before they digitally sign the electronic document. Alternatively, signature blocks are often provided in the document for all signers before the electronic document is first signed by the primary signer. In either case, each digital signature is inserted into the appropriate portion of the corresponding signature blocks when the signer digitally signs the electronic document.”);
automatically generating at the web infrastructure electronic signature blocks for the plurality of signature pages, the electronic signature blocks being based at least in part on a signatory identifier and a signing authority (0012, which discloses that “The allotted signature blocks may include notary signature blocks, recorder signature blocks, and other signature blocks as needed. Alternatively, each signature block is generated as necessary and appended to the document as the document is digitally signed.”); 
the electronic signature blocks identifying the signatory identifier and the signing authority (0012, which discloses that “The allotted signature blocks may include notary signature blocks, recorder signature blocks, and other signature blocks as needed.”); and
the electronic signature blocks including electronic signature codes and computer-readable visual unique quick response codes for tracking the respective signature pages;
creating at the web infrastructure a plurality of execution packages, each execution package comprising a subset of the plurality of signature documents based on a specific signatory (0012, which discloses that “When an electronic document is created, either from a template or as a new document, a signature block is included for each person that will digitally sign the document. The allotted signature blocks may include notary signature blocks, recorder signature blocks, and other signature blocks as needed. Alternatively, each signature block is generated as necessary and appended to the document as the document is digitally signed.”);
transmitting plurality of execution package from the web infrastructure via a network for execution by the specific signatory (0043, which discloses ““After the content has been entered, the document is digitally signed (252) by one or more persons who are indicated in or on the electronic document. Signature blocks are usually added to the electronic document for each signer just before they digitally sign the electronic document.”);
receiving at the web infrastructure at least one executed execution package of the plurality of execution packages (0044, which discloses “At this point, the digitally signed and notarized electronic document is submitted to and transmitted (260) from an origination server or system to a destination server or system using routing information that is included in the electronic document.”); and
scanning the at least one executed execution package for the visual unique quick response code for any signature page not electronically signed within the at least one executed execution page (0059, which discloses that “FIG. 3C also represents a reconstructed electronic document for verifying the digital signature of the notary. FIG. 3D represents an electronic document 330 that has only been signed by the signer A and does not have the digital signature B 331 of signer B. Finally, FIG. 3E represents the electronic document 340 before it is digitally signed by the signer A.”); and 
verifying at the web infrastructure the at least one executed execution package based on the electronic signature blocks of the signature pages (0045, which discloses that “The profile verification (255) can check the structure of the electronic document, the data type, the structure of the package, the data for specific jurisdictions, and the like.”; 0084).
What Berringer does not explicitly teach is:
the electronic signature blocks including electronic signature codes and computer-readable visual unique quick response codes for tracking the respective signature pages;
Eliezer and/or Kumar discloses the method comprising:
the electronic signature blocks including electronic signature codes and computer-readable visual unique quick response codes for tracking the respective signature pages (Eliezer: 0108, which discloses that “Further, the QR code may include each of the document identifier, the signor identifier and a requester identifier associated with the requester; Kumar: 0034, which discloses that “In addition, the online electronic signature service provider can track various qualifying criteria for document signers and third parties during the entire term of the agreement.  This allows for the document sender to monitor and ensure that document signers and third parties can continue to meet their contractual obligations under the agreement.”);
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Berringer and incorporate a method further comprising: the electronic signature blocks including electronic signature codes and computer-readable visual unique quick response codes for tracking the respective signature pages in view of the teachings of Eliezer and/or Kumar in order to allow document sender to monitor and ensure document signers can continue to meet contractual obligations and further to enhance security of the transaction.

As per claim 2, Berringer further discloses the method, further comprising tracking at the web infrastructure, a statuses of the plurality of execution packages (0044).

As per claim 3, Berringer further discloses the method, wherein one or more usaers configure the plurality of signature documents via the web infrastructure (see fig. 3 and associated text).

As per claim 4, Berringer further discloses the method, wherein generating the signature blocks references a third party database to determine the signatory’s authority (0004; 0087).

As per claim 7, Berringer further discloses the system, wherein the web infrastructure is further configured to transmit one execution package of the plurality of execution packages to a client device associated with a signatory for execution of the execution package by the signatory (0046).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        October 5, 2022